Citation Nr: 1505885	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Lincoln, Nebraska Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.  

The Veteran currently has two separate heart disabilities, idiopathic cardiomyopathy, which is not service-connected, and service-connected CAD.  In an August 2011 VA opinion, the opinion provider noted that there was a significant overlap in symptoms and effects of non-ischemic cardiomyopathy and CAD, and that to differentiate which of the symptoms was the result of cardiomyopathy versus CAD would be mere speculation.  The opinion provider noted those symptoms included dyspnea, fatigue, generalized weakness, and the need for continuous medication.  Regardless of the indication that such would be speculative, the opinion provider then opined that the Veteran's symptoms were likely the result of his non-service connected cardiomyopathy and not the result of service-connected CAD.  The Board finds that opinion to be contradictory and therefore an inadequate basis upon which to make a decision.  

Further, a March 2014 VA examiner agreed with the August 2011 VA opinion, noting that the Veteran's symptoms were caused by cardiomyopathy and not service-connected CAD.  The March 2014 examiner did not provide an explanation or rationale for that finding, and as therefore that opinion is also an inadequate basis upon which to make a decision.  

Based on the inadequate medical evidence of record, the Board finds that remand is necessary to determine the current severity of the Veteran's CAD and to discuss the relationship, if any, between CAD and idiopathic cardiomyopathy, including any overlapping symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with his claim of an increased rating for CAD and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor cardiologist examiner who has not previously examined him to determine the current severity of his service-connected CAD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide all information required for rating purposes and address the following:

(a) Describe the relationship between idiopathic cardiomyopathy and CAD, to include whether idiopathic cardiomyopathy is a symptom of CAD.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy is due to or the result of CAD?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy is aggravated (permanently increased in severity beyond the natural progress of the disorder) by CAD?

(d) Specifically enumerate the symptoms of both idiopathic cardiomyopathy and CAD and discuss whether it is possible to differentiate which of the Veteran's symptoms are solely and specifically attributable to non-service-connected idiopathic cardiomyopathy and which are solely and specifically attributed to service-connected CAD.  If the examiner determines that it is not possible to differentiate which symptoms are attributable to the various heart disabilities, that should be stated in the examination report.

2.  Then, readjudicate the claims on appeal, to include consideration of whether cardiomyopathy is a symptom of service-connected CAD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

